Citation Nr: 1530332	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for include a throat disorder with breathing problems, either as secondary to a service-connected tracheotomy scar of the neck or as the result of VA medical treatment received in March 1981. 

2.  Entitlement to a compensable disability rating for a tracheotomy scar of the neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A July 2008 rating decision denied the Veteran's claim of entitlement to service connection for a throat and lung disability as the result of VA medical treatment received in March 1981.  A May 2010 rating decision, in part, denied a compensable disability rating for the Veteran's tracheotomy scar, and it declined to reopen the Veteran's claim of entitlement to service connection for a throat and lung disability.  

In November 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  The Veteran was sent a letter in April 2015 informing him that the Veterans Law Judge who conducted his November 2012 hearing had retired.  The April 2015 letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge.  38 C.F.R. §§ 20.707, 20.717 (2014).  Later in April 2015, the Veteran responded that he did not wish to appear at another Board hearing.  

This case has previously been before the Board, most recently in March 2014, when it remanded the Veteran's claims in order to obtain VA treatment records and attempt to obtain additional treatment records and to provide the Veteran with an additional examination.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have additional disability beyond the tracheostomy scar for which he is already service-connected as the result of procedures performed at a VA facility in March 1981.

2.  The competent and probative evidence of record does not support a finding that a relationship exists between a throat disability or a breathing disability and the Veteran's service-connected tracheostomy scar.

3.  The Veteran's tracheostomy scar is not manifested by any of the characteristics of disfigurement, and the scarring does not result in visible or palpable tissue loss or gross distortion or asymmetry.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a throat disability or breathing disability as a result of VA medical and surgical treatment are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

2.  A throat disability and breathing disability are not the result of, nor are they aggravated by, the Veteran's service-connected tracheostomy scar.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2014).

3.  The criteria for a compensable disability rating for the Veteran's tracheostomy scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and she has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran has been provided with two examinations addressing his throat and lung claim, the first in November 1996, and a second in October 2013.  Additionally, a supplemental opinion was rendered in April 2014.  The Veteran received an examination addressing his tracheostomy scar in February 2010.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history and rendered appropriate opinions consistent with the evidence of record.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, finds these opinions to be adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In reviewing this medical evidence, the Board notes that the Board's March 2014 remand instructed the RO to attempt to schedule the Veteran for examinations addressing the current severity of his neck scar and the nature and etiology of his throat and lung disability.  In April 2014, before the date when the Veteran was scheduled to be examined, the Veteran requested that his examinations take place in Dallas, Texas, rather than in Temple, Texas.  An April 23, 2014 notation from the VA Medical Center (VAMC) in Temple, Texas, simply indicated that the Veteran failed to report to his examination.  In October 2014, the Veteran was again scheduled to receive a VA examination in Temple, Texas.  A November 7, 2014 note from the VAMC in Temple indicated that the Veteran again failed to report to the examination.  In November 2014, the RO placed a deferred rating decision in the Veteran's claims file indicating that the Veteran should be scheduled for his examinations at the Dallas VAMC, since that is where he resided.  A March 2015 Supplemental Statement of the Case indicated that the Veteran failed to appear for a VA examination that was scheduled to occur at the VAMC in Dallas, Texas on March 11, 2015.  

While the Board notes that documentation scheduling this March 2015 examination is not of record, in the absence of evidence supporting a claim that the Veteran did not receive notice of such examination, the presumption of governmental regularity must attach, meaning that in the absence of evidence to the contrary it is presumed that government officials have properly discharged their official duties, one of which is informing veterans of examinations for which they are scheduled.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Clear evidence is required to rebut the presumption of regularity.  See Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  To this end, neither the Veteran nor his representative has alleged that the Veteran failed to receive notice of the March 11, 2015 examination in Dallas, Texas.  

In sum, the Board finds that appropriate efforts were undertaken to schedule the Veteran for an examination while this case was on remand, and the evidence shows that the Veteran repeatedly failed to appear for such examinations, even when the examination was rescheduled to occur at the Veteran's preferred VAMC in Dallas, Texas.  The Board will thus decide the Veteran's claim based on the existing evidence of record.  See 38 C.F.R. § 3.655. 

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran primarily claims that he is entitled to service connection for a throat disorder with breathing problems as the result of an emergency tracheostomy that was performed in March 1981 at a VA hospital.  The Veteran has additionally suggested that his throat disability and breathing problems are secondarily related to the tracheostomy scar for which he has received service connection.  The Board will address both of these closely-related theories of entitlement together, beginning with the Veteran's claim of entitlement to compensation as the direct result of VA treatment.  

Compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2014).

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  See 38 C.F.R. § 3.361(b) (2014) .

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R.              § 3.361(c)(1) (2014).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2) (2014).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R.            § 3.361(d) (2014).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability; and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. §§ 3.361(c), (d)(1) (2014).  

Turning to the facts in this case, on March 25, 1981, the Veteran was admitted to a VA hospital with a suspected incarcerated right inguinal hernia.  The Veteran was taken to the operating room to undergo a herniorrhaphy, but during anaesthetic induction, the Veteran was unable to be intubated and an emergency tracheostomy was required in order to control his respiration.  An anaesthesia record indicated that before oxygenation, multiple attempts at intubation were unsuccessful.  The Veteran was poorly ventilated between intubation attempts, and a tracheostomy was performed by the surgeon.  A postoperative note from March 25, 1981 indicated that the Veteran was intubated with difficulty, and much blood was aspirated during the procedure.  

The Veteran remained hospitalized with the tracheostomy tube following the procedure.  On March 29, 1981, the Veteran had no complaints and was breathing well.  There was slight swelling around the tracheostomy tube.  A March 31, 1981 note indicated that the Veteran's tracheostomy tube was reduced in size, and the Veteran was extubated on April 3, 1981 at the ear, nose, and throat (ENT) clinic.  The Veteran suffered some hoarseness postoperatively but noted having good improvement daily.  On April 4 and 5, 1981, the Veteran was afebrile, his hoarseness was improving, and he had no aspiration.  On April 6, 1981, the Veteran was discharged in good stable condition without respiratory difficulty.  The Veteran was to be followed up at the ENT clinic.  

In November 1996, an examiner noted that the Veteran suffered some hoarseness postoperatively, but he improved daily and was discharged in good, stable condition without respiratory difficulty.  The examiner noted that the Veteran had been followed by VA outpatient clinics, and he had not complained of significant residuals of his March 1981 procedure.  The examiner noted that the Veteran had been diagnosed with mild chronic obstructive pulmonary disease (COPD), which was found to be stable.  The Veteran complained of shortness of breath, primarily with exertion.  Examination of the throat revealed the tonsils to be atrophic with no significant abnormalities.  Examination of the neck revealed a well-healed, thin, one-inch transverse scar.  The thyroid was not palpable.  The chest measured 43 inches on inspiration and 42 inches with expiration.  The lungs were clear to auscultation and no rales were heard.  Upon consideration of this evidence, the examiner found that there were no specific symptoms or physical findings that could be attributed to the tracheostomy procedure performed in 1981.  

In January 1997, the Veteran stated that he received too much anaesthesia, which caused him to have a throat condition.  In December 1998, the Veteran stated that his voice had become hoarser as the result of the tracheostomy, and he felt as if his throat became constricted.  In October 1999, the Veteran complained of intermittent episodes of choking ever since his 1981 emergency tracheostomy.  In September 2002, a speech pathologist noted that the Veteran presented with a harsh, hoarse voice, and the Veteran reported experiencing shortness of breath.  Trial voice therapy was recommended to improve the Veteran's vocal quality and to implement vocal conservation.  A separate record from September 2002 indicated that the Veteran had a functional problem with no vocal cord immobility, lesions, or stenosis.  In August 2007, an ENT clinic note indicated that the Veteran complained of a 25-year history of hoarseness, and the Veteran complained choking with the consumption of food.  

The Veteran underwent a VA examination in October 2013, with the examiner providing an opinion regarding the Veteran's condition in November 2013.  The examiner noted that the general ENT examination was normal, but the Veteran's voice was hoarse, and he stated that he had difficulty swallowing.  Endoscopic examination of the hypopharynx and larynx did not explain the Veteran's hoarseness.  The examiner noted that the emergency tracheotomy and difficult intubation could result in microscopic damage that caused hoarseness, but no such evidence of damage was found.  In April 2014, a VA examiner, upon review of the Veteran's claims file, did not observe any signs of negligence in the record.  The examiner noted that the Veteran received the tracheotomy 23 years previously, and the tracheotomy would not cause lower airway obstructive disease.  The tracheotomy did not affect the Veteran's lungs.  

Turning to a review of this evidence, the Board finds that the weight of the probative evidence of record is against a finding that the Veteran had additional disability as a result of his March 1981 tracheostomy.  The Board affords the opinion of the November 1996 examiner with particularly great probative weight because it was accompanied by a full review of the claims file, an examination of the Veteran, and a compelling rationale.  

The evidence in favor of the Veteran having additional disability primarily consists of lay statements regarding his symptoms.  The Veteran is competent to report symptoms such as hoarseness and difficulty breathing because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran may believe that such symptoms are related to the March 1981 procedure, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disability such as a laryngeal or pulmonary impairment.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Additionally, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board must observe that the Veteran did not complain to clinicians of symptoms relating to the March 1981 procedure, or complain of an alleged chronicity of symptoms following the procedure, until well over a decade after the procedure occurred.  This significant gap in time detracts from the Veteran's current contentions that he suffered from symptoms such as hoarseness consistently since March 1981.

It is also noted that the Veteran has not submitted medical evidence to suggest that he actually has a chronic disability as a result of his 1981 procedure.

In sum, the evidence fails to show that the Veteran has an additional disability as a result of his March 1981 emergency tracheostomy, and therefore he has failed to pass the initial threshold for an 1151 claim.  Without an additional disability, the criteria for an 1151 claim have not been met, and the Veteran's claim is therefore denied.

For similar reasons, the Board must deny the Veteran's claim of entitlement to service connection for a throat and breathing disability as secondarily related to his tracheostomy scar.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

While the evidence may show that the Veteran currently has both COPD and a service-connected tracheostomy scar, the great weight of the medical evidence, as discussed above, is against any relationship between the Veteran's difficulty breathing and his tracheostomy scar.  

Again, the evidence in favor of the Veteran's COPD being the result of his tracheostomy or the resultant scar consists only of lay statements.  While the Veteran may believe that such symptoms are related to his service-connected tracheostomy scar, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disability such as a laryngeal or pulmonary impairment.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a throat disorder with breathing problems as the result of an emergency tracheostomy that was performed in March 1981 at a VA hospital, or as the secondary result of the Veteran's service-connected tracheostomy scar.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran contends that his tracheostomy scar is more severe than the current noncompensable evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).

The Veteran's neck scar is rated as 0 percent disabling under Diagnostic Code 7800, which applies to disfigurement of the head, face, or neck.  This Diagnostic Code provides for the following ratings, in pertinent part:

      10 percent: 	With one characteristic of disfigurement.  
30 percent: 	Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 
50 percent: 	Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.
80 percent: 	Visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement are as follows: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

In evaluating whether any other Diagnostic Codes are potentially applicable, the Board notes that Diagnostic Codes 7801 and 7802 do not apply because the Veteran's scars are on his neck, and these codes apply to scarring elsewhere on the body.  Diagnostic Code 7804 does not apply because the Veteran's scars have not been found to be either unstable or painful on examination.  Diagnostic Code 7805, applicable to "other" scars, does not apply, because the Veteran's scar is superficial and on his neck, and this type of scarring is contemplated by Diagnostic Code 7800.  Furthermore, as will be discussed in greater detail below, while the Veteran has reported subjectively that his scar has caused him difficulty breathing, no medical professional has actually associated the Veteran's scarring with any such limitation.  

The Veteran received an examination in February 2010, at which time the examiner noted that the Veteran's scar was 4 centimeters in length by 0.2 centimeters in width.  The texture of the skin was normal, there was no adherence to underlying tissue, there was not frequent loss of covering of skin over the scar, there was not elevation or depression of the surface contour of the scar on palpation, the scar was not deep, and there was no induration or inflexibility of skin in the area of the scar.  The Veteran's face was not scarred.  There was no inflammation, edema, or keloid formation.  The color of the scar was normal compared to other areas of the skin, and no limitation of motion was noted.  The examiner noted that the Veteran at times reported having difficulty with drawing a deep breath.  However, such limitation was not actually related by the examiner to the Veteran's scar.  In a December 2010 conference at the RO, the Veteran stated that he did not have any pain from the tracheotomy scar on his neck.  

Upon review of the evidence of record, the Board finds that a compensable rating of the Veteran's tracheostomy scar is not warranted because the evidence does not show that the Veteran has demonstrated any of the eight characteristics of disfigurement.  The Veteran's scar is less than 13cm in length and 0.6cm in width.  The surface contour of the scar was not elevated or depressed on palpation, nor was it adherent to underlying tissue.  The Veteran's scar did not have abnormal pigmentation.  No abnormal skin texture was noted, no underlying soft tissue was noted as missing.  Inflexible, indurated skin was not noted.  

For the above reasons, a compensable rating for the Veteran's scar is not warranted.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's symptomatology was more or less than stated above.  The Veteran is accordingly not entitled to receive a "staged" rating.  

Extraschedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected scar that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that his service-connected tracheostomy scar itself renders him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Service connection for include a throat disorder with breathing problems, as secondary to a service-connected tracheotomy scar of the neck is denied. 

A claim pursuant to 38 U.S.C.A. § 1151 based on an additional disability as the result of VA medical treatment received in March 1981 is denied.

A compensable disability rating for a tracheotomy scar of the neck is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


